                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TERRI PRICE,                                       Case No. 17-cv-05428-HSG
                                   8                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART DEFENDANT’S
                                   9             v.                                         MOTION TO DISMISS AND, IN THE
                                                                                            ALTERNATIVE, COMPEL
                                  10     PETALUMA HEALTH CENTER,                            ARBITRATION
                                  11                    Defendant.                          Re: Dkt. No. 29
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is a motion to dismiss and, in the alternative, to compel
                                  14   arbitration of claims in Plaintiff Terri Price’s second amended complaint, Dkt. No. 28 (“SAC”),
                                  15   filed by Defendant Petaluma Health Center, Inc., Dkt. No. 29 (“Mot.”). Briefing on the motion is
                                  16   complete. See Dkt. Nos. 30 (“Opp.”), 31 (“Reply”). The Court took the motion under submission
                                  17   on January 30, 2019. See Dkt. No. 32; Civ. L.R. 7-1(b). After carefully considering the parties'
                                  18   arguments, the Court GRANTS Defendant's motion insofar as it seeks to compel arbitration and
                                  19   DENIES as moot Defendant’s motion insofar as it seeks to dismiss Plaintiff’s claims.
                                  20     I.   BACKGROUND
                                  21          On September 19, 2017, Plaintiff, proceeding pro se, filed suit against her former employer
                                  22   alleging, among other things, discrimination on the basis of her race in violation of Title VII of the
                                  23   Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. See Dkt. No. 1. On January 8, 2018, this
                                  24   Court adopted a report and recommendation by Chief Magistrate Judge Spero and dismissed the
                                  25   initial complaint with leave to amend. See Dkt. No. 12. Plaintiff subsequently amended her
                                  26   complaint twice, the second time with the assistance of counsel. See Dkt. Nos. 13, 28.
                                  27          In addition to various state claims, the operative complaint asserts two federal causes of
                                  28   action, both under Title VII. See SAC ¶¶ 75–91. The central underlying facts of Plaintiff’s
                                   1   complaint relate to allegations that, while employed by Defendant, a supervisor discriminated

                                   2   against, harassed, and retaliated against Plaintiff on the basis of her race. See, e.g., SAC ¶¶ 18–30.

                                   3           The parties agree that Plaintiff signed an arbitration agreement, which compels arbitration

                                   4   of any employment-related disputes between Plaintiff and Defendant, including all present claims.

                                   5   Mot. at 15; Opp. at 2. The parties further agree that the arbitration agreement is valid and

                                   6   enforceable. Mot. at 15; Opp. at 2.

                                   7    II.    LEGAL STANDARD
                                   8           The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., sets forth a policy favoring

                                   9   arbitration agreements and establishes that a written arbitration agreement is “valid, irrevocable,

                                  10   and enforceable.” 9 U.S.C. § 2; see also Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

                                  11   460 U.S. 1, 24 (1983) (noting federal policy favoring arbitration). The FAA allows that a party

                                  12   “aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a written
Northern District of California
 United States District Court




                                  13   agreement for arbitration may petition any United States district court . . . for an order directing

                                  14   that . . . arbitration proceed in the manner provided for in such agreement.” 9 U.S.C. § 4. Federal

                                  15   policy is “simply to ensure the enforceability, according to their terms, of private agreements to

                                  16   arbitrate.” Volt Info. Sciences, Inc. v. Bd. of Trustees of Leland Stanford Jr. Univ., 489 U.S. 468,

                                  17   476 (1989). Courts must resolve any “ambiguities as to the scope of the arbitration clause itself

                                  18   . . . in favor of arbitration.” Id.

                                  19           Arbitration agreements “shall be valid, irrevocable, and enforceable, save upon such

                                  20   grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. In analyzing

                                  21   whether an arbitration agreement is valid and enforceable, “generally applicable contract defenses,

                                  22   such as fraud, duress, or unconscionability, may be applied to invalidate arbitration agreements

                                  23   without contravening § 2.” Doctor’s Assoc., Inc. v. Casarotto, 517 U.S. 681, 687 (1996). In

                                  24   interpreting the validity and scope of an arbitration agreement, courts apply state law principles of

                                  25   contract formation and interpretation. See Wolsey, Ltd. v. Foodmaker, Inc., 144 F.3d 1205, 1210

                                  26   (9th Cir. 1998).

                                  27           When considering a motion to compel arbitration, the Court is limited to determining (1)

                                  28   whether a valid arbitration agreement exists, and, if so (2) whether the arbitration agreement
                                                                                          2
                                   1   encompasses the dispute at issue. Cox v. Ocean View Hotel Corp., 533 F.3d 1114, 1119 (9th Cir.

                                   2   2008). If these conditions are satisfied, the court must compel arbitration. 9 U.S.C. § 4; Dean

                                   3   Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (“By its terms, the [FAA] leaves no place

                                   4   for the exercise of discretion by a district court, but instead mandates that district courts shall

                                   5   direct the parties to proceed to arbitration.”).

                                   6           In the Ninth Circuit, courts have discretion to stay or dismiss claims subject to a valid

                                   7   arbitration agreement. See Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988);

                                   8   see also Kam-Ko Bio-Pharm Trading Co. Ltd-Australasia v. Mayne Pharma (USA) Inc., 560 F.3d

                                   9   935, 940 (9th Cir. 2009) (“If the court finds that an arbitration clause is valid and enforceable, the

                                  10   court should stay or dismiss the action to allow the arbitration to proceed.”) (citation omitted).

                                  11   That said, the “preference” is to “stay[] an action pending arbitration rather than dismissing it.”

                                  12   MediVas, LLC v. Marubeni Corp., 741 F.3d 4, 9 (9th Cir. 2014).
Northern District of California
 United States District Court




                                  13   III.    DISCUSSION
                                  14           The parties agree a valid arbitration agreement between the parties compels arbitration of

                                  15   all claims in this action. Mot. at 15; Opp. at 2. Nonetheless, Defendant asks the Court to first

                                  16   resolve the requested dismissal and, only in the alternative, compel arbitration. Mot. at 15

                                  17   (“Defendant requests that, should the Court fail to dismiss this action, the Court either compel this

                                  18   matter to arbitration and/or set a briefing schedule for a Petition to Compel Arbitration.”).

                                  19   Defendant has it backwards. Defendant moved in part to compel arbitration, which means the

                                  20   Court is now limited to determining (1) whether a valid arbitration agreement exists, and, if so (2)

                                  21   whether the arbitration agreement encompasses the dispute at issue. See Cox, 533 F.3d at 1119.

                                  22   There is no dispute as to either point. Thus, the Court must compel arbitration. See 9 U.S.C. § 4.

                                  23   And given that no party objects to staying the action pending arbitration rather than dismissing it,

                                  24   the Court will stay Plaintiff’s claims pending arbitration

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          3
                                       IV.    CONCLUSION
                                   1
                                              The Court GRANTS Defendant’s motion insofar as it seeks to compel arbitration. The
                                   2
                                       Court DENIES as moot Defendant’s motion insofar as it seeks dismissal of Plaintiff’s claims.
                                   3
                                       This action is hereby STAYED pending resolution of the arbitration. The parties shall file a joint
                                   4
                                       report regarding the status of the arbitration proceeding 90 days from the date of this order, and
                                   5
                                       every 90 days thereafter until that proceeding is concluded. The parties also are directed to jointly
                                   6
                                       notify the Court within 48 hours of the conclusion of the arbitration proceeding. The clerk is
                                   7
                                       directed to administratively close the case.
                                   8
                                              IT IS SO ORDERED.
                                   9
                                       Dated: 1/31/2019
                                  10
                                                                                        ______________________________________
                                  11                                                    HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
